Citation Nr: 0334516	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-05 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for residuals of 
intestinal worms.  

3.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








REMAND

On April 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for diabetes and 
intestinal problems during the period of 
1951 to the present.

In particular, please request that the 
veteran provide addresses and the related 
authorization to obtain private medical 
records from the following:  Dr. Marvin 
Mitchell's office (or the holder of these 
records as the physician is now 
deceased), the Orlando Sanitarium, in 
Orlando, Florida, the Orange Memorial 
Hospital and the 7th Day Adventist 
Hospital in Florida, and the hospital in 
Long Beach, California at which he said 
he received treatment for his claimed and 
service connected conditions following 
his discharge from active service.

Please explain to the veteran the 
importance of obtaining this information 
so that these records may be obtained.  
In particular, please explain to him the 
importance of identifying physicians 
and/or hospitals at which he testified he 
received treatment for his diabetes 
immediately following his discharge from 
service in 1951, including the VA 
hospital he stated he visited, and the 
hospitals at which he testified he was 
treated five times between 1958 and 1964.

Obtain records from each health care 
provider the appellant identifies.

2.  Request the following records 
concerning the veteran from the Social 
Security Administration: a copy of the 
decision finding the veteran disabled, 
and any and all supporting medical 
evidence used in arriving at that 
decision.

3.  The veteran had active duty in the 
U.S. Marines from October 1946 to October 
1949, and from October 1950 to December 
1951.  The veteran states that he 
suffered the following disability while 
in service: diabetes.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
obtain the following service records: all 
available service medical records; 
Surgeon General's Office records; sick 
reports from October to December 1950, 
January to March 1951, April to June 
1951, July to September 1951, and October 
to December 1951; Morning reports from 
October to December 1950, January to 
March 1951, April to June 1951, July to 
September 1951, and October to December 
1951.  If no additional service medical 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

4.  Obtain the veteran's medical records 
from the VA Medical Centers in Long 
Beach, California and San Diego, 
California for any treatment for diabetes 
and any intestinal problems during the 
period of 1951 to 1964, and from VAMC in 
Atlanta, Georgia, for any treatment for 
diabetes, intestinal problems, and his 
service-connected PTSD from April 1998 to 
the present.  Please obtain the following 
types of records: any and all inpatient 
and outpatient records, mental hygiene 
records to include any and all records of 
individual and group therapy, and any and 
all clinical medical records.

5.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature, extent, and 
etiology of his diabetes, and of any 
intestinal condition.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

(a)  Summarize the medical history, 
including the onset and course, of the 
veteran's diabetes, and any intestinal 
condition.

(b)  Describe any current symptoms and 
manifestations attributed to his 
diabetes, and any intestinal condition.

(c)  Complete any diagnostic and clinical 
tests required, and provide diagnoses for 
all symptoms attributable to the 
diabetes, and all intestinal symptoms 
identified.

(d)  Provide an opinion as to the date of 
onset and etiology for any currently 
manifested diabetes and intestinal 
condition.  In making these opinions, the 
examiner is referred to the veteran's 
testimony and statements that he received 
intravenous injections of dextrose on 
numerous occasions during his active 
service as a combat veteran in Korea from 
1950 to 1951, as treatment for 
malnutrition, and that he was treated for 
intestinal worms and tapeworms as the 
result of eating raw C-rations, also 
during his active service in Korea from 
1950 to 1951.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



